DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 1-60 and new claim 71 are under examination. 
Claim 61-70 are withdrawn from examination. 
Claim 1-60 and new claim 71 are rejected. 
Withdrawn Rejections
The objection over claim 44, 45, 50, 51, 55, and 57 set forth in previous office action have been withdrawn in light of Applicants’ amendments submitted on 01/15/2021.
The 112, second paragraph rejections over as set forth in previous office action in paragraphs 10-26 have been withdrawn in light of Applicants’ amendments.  
The 35 U.S.C. 102(a)(1) over claim(s) 1-3, 9, 10, 11, 14, 15, 16, 20, 34, 35, 36, 37, 38, 39, 41, 42, 43, 44, 45, 46, 47, 48, 49,  50, 51, 52, 53, 54, 59 and 60 as being anticipated by Schwezier et al. (US 2014/003724 A1) have been withdrawn in light of Applicants’ amendment to claim 1 to recite new limitation “…wherein the non-soy oilseed protein product is prepared without the direct addition of a salt…”. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-60 and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The 112, second paragraph set forth in previous office action, wherein some 112, second paragraph rejections have been maintained. The amendments submitted on 01/15/2021 does not resolve the indefiniteness of the claims and discussed below. 
In claim 1, the preamble recites “a process of producing a non-soy oilseed product…” (line 1) however the body of the claim does not recite a positive step of obtaining or providing the non-soy oilseed product; hence it is unclear as to how or when Applicant produces the non-soy oilseed product. In response to Applicant’s remarks submitted on 01/15/2021, page 12, 2nd paragraph, “…[t]he non-soy oilseed protein solution may be considered (emphasis added) to be a non-soy oilseed protein product…” is not persuasive, because the possible of the non-soy oilseed protein solution maybe or may not be a non-soy oilseed protein product does not provide definiteness to the claimed process of producing a non-soy oil product.  The body of the claim does not recite a positive step of obtaining or providing the non-soy oilseed product for the claimed “process of producing a non-soy oilseed product”; hence the claim is indefinite. Claim 2-60 and 71 are also rejected since the claims are depended upon rejected claim 1.
Claim 1 recites the limitation "the direct addition" in line 23-24.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, the recitation of “the direct addition of salt” is unclear, because it is not clear the metes and bounds of the claim for example between direct addition versus indirect addition of salt; in other words what does Applicant intend “direct addition of salt” to encompass to meet the limitation of the claim. The claim is indefinite.


In claim 2, the recitation of “…said acid insoluble solid material is optionally diluted and is dried to form a non-soy oilseed protein product having a protein content of at least about 60 wt% (N x 6.25) on a dry weight basis…” wherein the recitation “…optionally diluted and is optionally dried…” are alternative language in claim 2 and 1, and does not farther limit claim 1; hence it is indefinite.  In response to Applicant’s remarks submitted on 01/15/2021, page 13, is not persuasive. The amendment wherein the step of “diluted and is dried” is still optional steps in claim 2, hence does not farther limit claim 1. The claim is it is indefinite.  
In claim 3, the recitation of “…the pH of the optionally diluted acid insoluble solid material is raised to a value selected from the group consisting of less than about 8.0, about 6.0 to about 8.0 and about 6.5 to about 7.5, prior to the optional drying step, wherein the recitation “…the pH of the optionally diluted acid insoluble solid material…the optional drying step…” are alternative language in claim 3 and 1, and does not farther limit claim 1;  hence it is indefinite. 
In claim 5, the recitation of “…wherein the pH of the optionally diluted washed acid insoluble material is raised to a value selected from the group consisting of less than about 8.0, about 6.0 to about 8.0 and about 6.5 to about 7.5, prior to the optional drying step”, therein a step of “optional dilution” is alterative language is not required in claim 4, hence it is not clear how claim 5 is farther limiting claim 4 and claim 1.
In claim 8, the recitation of “… wherein the optionally diluted simultaneously washed and pH adjusted acid insoluble solid material is further raised in pH as to a value selected from the group of less than about 8.0, between about 6.0 and about 8.0 and between about 6.5 and about 7.5, prior to the optional drying step…”, therein a step of “optional dilution” is alterative language is not required in claim 7, hence it is not clear how claim 8 is farther limiting claim 7 and claim 1.
In claim 9, the recitation of “…said optionally diluted acid insoluble solid material or optionally diluted washed acid insoluble solid material or optionally diluted washed and pH adjusted acid insoluble solid material is pasteurized prior to drying…” is alternative language and is not clear how claim 9 is farther limiting claim 1, 2, 3, 4, 5, 7 or 8. 
In claim 54, the recitation of “…the pH of the optionally concentrated and optionally diafiltered acidified non-soy oilseed protein solution is raised to a value selected from the group consisting of less than about 8.0, about 6.0 to about 8.0 and about 6.5 to about 7.5, prior to drying step (g)…” is alternative language and is not clear how claim 54 is farther limiting claim 1.
In claim 59, the recitation of “… wherein step e) and/or step f) is required and a reducing agent is added to the optionally concentrated and optionally diafiltered non-soy oilseed protein solution prior to the drying step (g) and/or the dried non-soy oilseed protein product…” wherein “the optionally concentrated and optionally diafiltered non-soy oilseed protein solution” are optional and not required in claim 1, hence it is not clear how the recitation of claim 59 farther limits claim 1.  Claim 60 is also rejected since the claim are depended upon rejected claim 50. 
In claim 71, the recitation as cited does not wherein the step of “…then is separated from the wash water prior to optional dilution then drying steps…” is optional and not required in claim 1, hence it is not clear how the recitation of claim 59 farther limits claim 2 and claim 1.

Claim Rejections - 35 USC § 103

‘The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-60 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Schwezier et al. (US 2014/003724 A1).
Regarding claim 1, 2, 3, 9, 10,  20, 34, 53, 54, 55, 56, 57, 58, 59, 60 and 71, Schweizer et al. (Schweizer) discloses a process of obtaining hemp protein product (non-soy oilseed protein product) (‘824, [0025]; [0056]) having a protein content of least about 60 wt% (Nx6.25) d.b. (‘824, [0019], [0056]), which is in range with the cited range. With respect to new limitation of “…wherein the non-soy oilseed protein product is prepared without the direct addition of a salt…”, Schweizer teaches an embodiment, may be use with the water to cause solubilization of the protein from the protein source and to form an aqueous protein solution (‘824, [0026]-[0028], claim 1). It would been obvious to one of ordinary skill in the art  to use water, which contain no salt in Schweizer’s process since Schweizer clearly teaches many embodiments of solutions, including the water to cause solubilization of the protein from the protein source and to form an aqueous protein solution (‘824, [0026]). With respect to claim 56, the water is considered a reducing agent because the water acts a reducing agent to solubilize the protein from the protein source. 
Schweizer discloses separating a residual hemp protein source from aqueous protein solution (‘824, [0035], claim 1); adjusting a pH of the aqueous solution to a pH of about 1.5 to about 4.4 (‘824, With respect to claim 9, 10, 53, 54, 55, 57, 58, 59, 60 and 71, the recitation is dependent upon claim 1, wherein the language of “optionally” is not required in the claim 1, and does not farther limit claim 1. 
Regarding claim 11, Schweizer discloses extracting at a temperature of between about 1°C and about 100°C (‘824, [0029], claim 5), which is in range with the cited range.  
Regarding claim 14, Schweizer discloses the aqueous protein solution with a protein concentration of about 5 to about 50 g/L (‘824, [0033]), which is in range with the cited range.
Regarding claim 15, Schweizer discloses an antioxidant on the water (‘824, [0051], claim 10).
Regarding claim 16, Schweizer discloses the aqueous protein solution is treated with an adsorbent to remove colour and/or odour compounds from the aqueous protein solution (824, claim 11). 
Regarding claim 17, Schweizer discloses after the separating step the aqueous protein solution is diluent with water at a temperature of about 20°C to about 35°C, (‘824, [0040]) which is in range with the cited range. 
Regarding claim 35, Schweizer discloses the process comprising concentrating step the acidified hemp protein solution having a protein concentration of about 50 to about 300 g/L (‘824, [0045]) which is in range with the cited range. 
Regarding claim 36, Schweizer discloses the process comprising the concentrating step the acidified hemp protein solution with ultrafiltration having a molecular weight cut-off about 1,000 to about 1,000,000 Daltons (‘824, [0046]), which is in range with cited range.  
Regarding claim 37, 38 and 39, Schweizer discloses the process comprising the concentrating step the acidified hemp protein solution with diafiltering step (‘824, [0048]-[0049]) with diafiltration 
Regarding claim 40, Schweizer discloses the process comprising the concentrating step the acidified hemp protein solution with the diafiltering step (‘824, [0048]-[0049]) is effected until no significant further quantities of contaminants or visible colour are present in a permeate (‘824, claim 29).
Regarding claim 41, Schweizer discloses the diafiltration step is effected until a retentate has been sufficiently purified so as to provide a protein isolate with a protein content of at least about 90 wt% (N x 6.25) d.b. (‘824, claim 30).
Regarding claim 42, Schweizer discloses the diafiltration step is effected using a membrane having a molecular weight cut-off selected from the group consisting of about 1,000 to about 1,000,000 daltons (‘824, claim 32), which is in range with the cited range. 
Regarding claim 43, Schweizer discloses an antioxidant is present in the diafiltration medium during at least part of the diafiltration step (‘824, claim 33). 
Regarding claim 44 and 45, Schweizer discloses the concentration step and diafiltration step are carried out at a temperature of about 2° to about 65°C, (‘824, claim 34), which is in range with the cited range. The temperature of about 2° to about 65°C, is considered a heat-treatment step. 
Regarding claim 46, 47 and 48
Regarding claim 49, Schweizer discloses the pasteurization step is cooled at a temperature of about 25°C to about 40°C (‘824, [0055]), which in range with the cited range. 
Regarding claim 50, Schweizer discloses the concentration step and diafiltration step, wherein the acidified hemp protein solution is treated with an adsorbent to remove colour and/or odour compounds (‘824, claim 37). 
Regarding claim 51, Schweizer discloses the concentration step and diafiltration step, wherein the acidified hemp protein solution is pasteurized prior to drying step (‘824, claim 38). 
Regarding claim 52, Schweizer discloses the pasteurization step if effected at a temperature of about 60 to about 65C for about 10 to about 15 minutes, (‘824, claim 40) which is in range with the cited range. 
Regarding claim 53, Schweizer discloses concentrated and diafiltered acidified soy protein solution is subjected to drying step to provide a non-soy oilseed protein isolate having a protein content of at least about 90 wt% (N x 6.25) d.b. (’824, claim 41).
Regarding claim 4, 5, 6, 7, 8 and 71, Schweizer teaches the residual hemp protein source (insoluble solid material) (‘824, [0013], [0042]) is diluted (mixing) with about 0.1 to about 10 volumes (‘824, [0039]), which overlaps the cited range; and a pH about 1.5  about 4.4 (‘824, [0041]-[0042]) which overlaps the range in claim 4, 5, 6, 7, 8 and 71. 
Regarding claim 12 and 13
Regarding claim 18, 19, 21, 22, 23, 24, 25, and 26, Schwezier teaches the process of using the hemp protein source to obtain the hemp protein product. Schwezier does not explicitly recites oilseed material as recited in the claims; however, the recited oilseed materials are well-known in the art to obtain protein product(s) in protein extraction process. It would have been obvious to one of ordinary skill in the art to be motivated to use well-known oilseed materials including the recited oilseed product in claim 18, 19, 21, 22, 23, 24, 25, and 26 as a matter of preference. Additionally, Schwezier clearly teaches the adjusting the pH of the aqueous solution to a pH of about 1.5 to about 4.4 (‘824, [0011], claim 1) to produce an acidified protein solution, which overlaps the cited ranges in the claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 27, Schwezier clearly teaches the adjusting the pH of the aqueous solution to a pH of about 2 to about 4 (‘824, [0011], claim 1) to produce an acidified protein solution, which overlaps the cited ranges in the claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 28, 29, 30, 31 and 32
Regarding claim 33, Schweizer discloses the pasteurization step is cooled at a temperature of about 25°C to about 40°C (‘824, [0055]), which overlaps the cited range. 
Response to Arguments
Applicant asserts “…that the ‘824 Application does not disclose or suggest that the process may be carried out without the direct addition of a salt but rather teaches that such an addition is useful. See for example at least para [0024]…”.
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. 
With respect to new limitation of “…wherein the non-soy oilseed protein product is prepared without the direct addition of a salt…”, while Schweizer does discloses in one embodiment a calcium chloride solution in the extraction; however Schweizer also teaches an embodiment, may be use with the water, which does not contain addition of salt, to cause solubilization of the protein from the protein source and to form an aqueous protein solution (‘824, [0026]-[0028], claim 1). It would been obvious to one of ordinary skill in the art  to use water, which contain no salt in Schweizer’s process since Schweizer clearly teaches many embodiments of solutions, including the water to cause solubilization of the protein from the protein source and to form an aqueous protein solution (‘824, [0026]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/Primary Examiner, Art Unit 1792